The judgment of the court was pronounced by
Rost, J.
The plaintiff, who is a carpenter by trade, was employed to do some work on a house, belonging, at the time, to the defendant, and one Bell. Who® the work was nearly finished, he purchased the undivided half of Bell. The act of sale also contains the sale of the undivided half of a billiard table, and of the furniture and contents of a grocery shop, then in the house, the other half of which belonged to the defendaut. The plaintiff continued to work as before on the house, and now claims from the defendant one-half of the value of tho work done and of the materials furnished by him.
The defendant excepted- to the action on the ground that, after the plaintiff’s purchase, they kept the grocery shop in partnership; that the house and grocery belongiug alike to the partnership, the only action which the plaintiff can maintain is one for a settlement of accounts. This exception was properly overruled. Most of the work was done' by the plaintiff before the date of his-purchase, and is, in no sense of tho word, a partnership concern. The defeat dant is not a carpenter, and has no right to enrich himself by the plaintiff’s labor The court below rightly decided that ths partnership concerns, if any there be; could not be settled in this suit-
*219The case was tried before a jury, wlio gave a verdict in favor of the ¿plaintiff’, and there is nothing in the judgment which requires our interference.

Judgment affirmed,.